Campbell, C. J.,
delivered the opinion of the court.
This case may not be presented to us as it appeared to the circuit court, but the result cannot be approved. By it the plaintiff was made to lose a sum which the defendant admitted that,he owed, and tendered and brought into court for the plaintiff.
*242The plaintiff should have been allowed to dismiss his action as to the accounts as. to which he offered to dismiss, and to amend and proceed for the other account. It is not for the defendant, or the court for him, to elect on which of his claims the plaintiff will demand judgment. The court was right in permitting the plaintiff to amend, as he did, and wrong in afterwards changing the order and compelling him to abandon the claim on which he desired and proposed to demand judgment.

Reversed, and leave given the plaintiff to amend by striking out all except the account for cotton-seed, and to proceed with the suit thus amended, and cause remanded for further proceedings in the circuit court, in accordance with this opinion.